Exhibit 10.2
Transition Agreement
     This Transition Agreement made as of this 23rd day of December, 2010 by and
among Vistaprint N.V. (“Vistaprint”), Vistaprint USA, Incorporated (“Vistaprint
USA” and, together with Vistaprint, the “Company”) and Michael Giannetto
(“Mr. Giannetto”).
     WHEREAS, Mr. Giannetto currently serves as the Company’s Executive Vice
President and Chief Financial Officer;
     WHEREAS, Mr. Giannetto informed the Company of his desire to resign his
positions with the Company; and
     WHEREAS, the Company and Mr. Giannetto believe that it is in both of their
interests for him to continue his employment until June 30, 2011 (the
“Resignation Date”) pursuant to the provisions set forth in this Transition
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.
     1. Transition Period. The Company agrees that it will maintain
Mr. Giannetto’s employment as Executive Vice President and Chief Financial
Officer until March 1, 2011 and then he shall hold another management position
designated by the Company from March 1, 2011 until the Resignation Date (the
“Transition Period”). During the Transition Period, Mr. Giannetto will continue
to perform services on a full-time basis for the Company and will continue to
receive the same level of pay and benefits from the Company that he received
immediately prior to the execution of this Transition Agreement. In addition,
provided Mr. Giannetto remains employed with the Company through the Resignation
Date, provided he is not terminated by the Company for “Cause,” it will provide
him with the following benefits, subject to the requirements of Exhibit A:

  (i)   Retention Benefits if Mr. Giannetto Remains Employed Through the
Resignation Date.

          (a) Extension of Option Exercise Period. The Nonqualified Stock Option
Agreements pursuant to which Mr. Giannetto has been granted options to purchase
Vistaprint ordinary shares granted to him under the Vistaprint Amended and
Restated 2005 Equity Plan (collectively, the “Options”) shall be amended such
that Mr. Giannetto shall have the right to exercise the portion of all such
Options that are vested as of the Resignation Date for a period of nine
(9) months after the Resignation Date.
          (b) COBRA Continuation. Provided Mr. Giannetto timely elects to
continue receiving group medical insurance pursuant to the federal “COBRA” law,
29 U.S.C. § 1161 et seq. and for so long as he remains eligible to continue such
coverage and does not become eligible for coverage under another group health
plan maintained by a subsequent employer, the Company shall pay the share of the
premium for health coverage that is paid by the Company for active and similarly
situated employees who receive the same type of coverage for a period of up to
six (6) months from the Resignation Date; provided, however, that the Company
and Mr. Giannetto

1



--------------------------------------------------------------------------------



 



mutually agree that if such payments by the Company would cause either
Mr. Giannetto or the Company to be subject to material tax liability, the
parties will use reasonable efforts to agree to restructure the arrangement
consistent with the intent of this provision so as to avoid such adverse tax
consequence. All other Company benefits will end upon the Resignation Date.
          (c) Annual and Four-Year Vesting Cash Incentive Payments. As
Mr. Giannetto will have remained employed through the end of Fiscal Year 2011,
he shall receive payment for his Fiscal Year 2011 annual bonus award under the
Company’s Performance Incentive Plan for Covered Employees (the “Plan”) based on
the amount calculated pursuant to the terms of the applicable award agreement,
with such bonus to be paid in accordance with normal Company practice.
Furthermore, with respect to Mr. Giannetto’s two outstanding four-year vesting
long-term cash incentive awards granted under the Plan on September 30, 2009 and
August 6, 2010, respectively (the “Long-Term Cash Incentive Awards”), the Cash
Payment Amounts due under each such award with respect to the Performance Period
ending on the June 30, 2011 vesting date (as each such term is defined in the
award agreements) shall become fully vested as of the Resignation Date, with
each applicable Cash Payment Amount to be calculated in accordance with the
terms of the respective award agreement. The Company shall pay such Cash Payment
Amounts on or before September 15, 2011.

  (ii)   Early Termination Benefits if the Company Terminates Mr. Giannetto’s
Employment Without Cause Prior to the Resignation Date.

  i.   If the Company terminates Mr. Giannetto’s employment other than for
“Cause” prior to the Resignation Date, the Company shall pay him his base salary
as if he had remained employed from the termination date through the Resignation
Date. The payment of the base salary will be made in a lump sum, less applicable
taxes and withholdings, within fifteen (15) days of his date of termination
without Cause. Mr. Giannetto shall also receive (A) his Fiscal Year 2011 annual
bonus award under the Plan based on the amount calculated pursuant to the terms
of the award agreement as if Mr. Giannetto had remained employed through the
Resignation Date, with such bonus to be paid in accordance with normal Company
practice and (B) any Cash Payment Amounts due under the Long-Term Cash Incentive
Awards with respect to the Performance Period ending on the June 30, 2011
vesting date as if Mr. Giannetto had remained employed through the Resignation
Date, with each Cash Payment Amount to be calculated in accordance with the
terms of the applicable award agreement for such Performance Period. The amount
set forth in clause (B) above shall be paid on or before September 15, 2011. In
addition, to the extent that any portion of Mr. Giannetto’s Options are not
exercisable as of the termination date but would have vested on or before the
Resignation Date but for such termination of employment, the Nonqualified Stock
Option Agreements applicable to such Options shall be

2



--------------------------------------------------------------------------------



 



      amended such that such Options shall become immediately vested and
exercisable as to such additional number of shares as would have become vested
as of the Resignation Date had Mr. Giannetto’s employment not been so
terminated, and Mr. Giannetto shall have the right to exercise all then vested
portions of the Options for a period ending nine (9) months after the
Resignation Date. Similarly, if any of Mr. Giannetto’s unvested restricted share
units granted under the Company’s Amended and Restated 2005 Equity Incentive
Plan would have vested on or before the Resignation Date but for such
termination of employment, the applicable restricted share unit award agreements
shall be amended such that those restricted share units that would have become
vested as of the Resignation Date had Mr. Giannetto’s employment not been so
terminated shall become immediately vested as of the termination date. In
addition, and provided Mr. Giannetto timely elects to continue receiving group
medical insurance pursuant to the federal COBRA law, and for so long as he
remains eligible to continue such coverage and does not become eligible for
coverage under another group health plan maintained by a subsequent employer,
the Company shall pay the share of the premium for health coverage that is paid
by the Company for active and similarly situated employees who receive the same
type of coverage for a period ending up to six (6) months following the
Resignation Date; provided, however, that the Company and Mr. Giannetto mutually
agree that if such payments by the Company would cause either Mr. Giannetto or
the Company to be subject to material tax liability, the parties will use
reasonable efforts to agree to restructure the arrangement consistent with the
intent of this provision so as to avoid such adverse tax consequence. For
purposes of this Transition Agreement, “Cause” shall have the meaning as set
forth on Exhibit B hereto. If the Transition Period terminates for any reason
other than a termination by the Company without Cause, Mr. Giannetto shall only
be entitled to receive the pay and benefits he earned as of the termination
date.

     2. Termination of Existing Amended and Restated Executive Retention
Agreement. This Transition Agreement supersedes and replaces in its entirety the
Amended and Restated Executive Retention Agreement between the parties dated
October 23, 2009, which shall hereafter be null and void and of no further force
and effect.
     3. Amendment. This Transition Agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Transition

3



--------------------------------------------------------------------------------



 



Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.
     4. No Waiver. No delay or omission by either party in exercising any right
under this Transition Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by a party on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
     5. Validity. Should any provision of this Transition Agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal and/or invalid part, term or provision shall
be deemed not to be a part of this Transition Agreement.
     6. Voluntary Assent. Mr. Giannetto affirms that no other promises or
agreements of any kind have been made to or with his by any person or entity
whatsoever to cause him to sign this Transition Agreement, and that he fully
understand the meaning and intent of this agreement. Mr. Giannetto states and
represents that he has had an opportunity to fully discuss and review the terms
of this Transition Agreement with an attorney.
     7. Tax Consequences; Section 409A. The parties intend that the payments and
benefits hereunder be exempt from the provisions of Section 409A. The Company
makes no representation or warranty and shall have no liability to Mr. Giannetto
or any other person as to the tax consequences of payments or benefits
hereunder, including liability that may arise if any provisions of this
Transition Agreement and the attachments hereto are determined to constitute
deferred compensation subject to Section 409A but do not satisfy the conditions
of such section.
     8. Applicable Law. This Transition Agreement shall be interpreted and
construed by the laws of the Commonwealth of Massachusetts, without regard to
conflict of laws provisions. The parties hereby irrevocably submit to and
acknowledge and recognize the jurisdiction of the courts of the Commonwealth of
Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this Transition Agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this Transition Agreement or the subject matter
hereof.
     9. Entire Agreement. This Transition Agreement contains and constitutes the
entire understanding and agreement between the parties hereto and cancels all
previous oral and written negotiations, agreements, commitments and writings in
connection therewith. Nothing in this paragraph, however, shall modify, cancel
or supersede the obligations of Mr. Giannetto set forth in his Invention and
Non-Disclosure Agreement and his Non-Competition and Non-Solicitation Agreement
with the Company that he previously executed with the Company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



Signature Page to Michael Giannetto Transition Agreement

                  VISTAPRINT N.V.       Michael Giannetto
 
                By:   /s/ Robert S. Keane       /s/ Michael Giannetto          
   
 
  Name:   Robert S. Keane        
 
  Title:   President and Chief Executive Officer        
 
                VISTAPRINT USA, INCORPORATED        
 
                By:   /s/ Lawrence A. Gold                      
 
  Name:   Lawrence A. Gold        
 
  Title:   Senior Vice President and General Counsel        

5



--------------------------------------------------------------------------------



 



Exhibit A: Payments subject to Section 409A
1. Subject to this Exhibit A, any severance payments that may be due under the
Transition Agreement shall begin only upon the date of Mr. Giannetto’s
“separation from service” (determined as set forth below) which occurs on or
after the termination of his employment. The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to Mr.
Giannetto under the Transition Agreement, as applicable:
(a) It is intended that each installment of the severance payments under the
Transition Agreement shall be treated as a separate “payment” for purposes of
Section 409A (“Section 409A”). Neither the Company nor Mr. Giannetto shall have
the right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A.
(b) If, as of the date of Mr. Giannetto’s “separation from service” from the
Company, he is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments shall be made on the dates and
terms set forth in the Transition Agreement.
(c) If, as of the date of Mr. Giannetto’s “separation from service” from the
Company, he is a “specified employee” (within the meaning of Section 409A),
then:
(i) Each installment of the severance payments due under the Transition
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when Mr. Giannetto’s separation from service
occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and
(ii) Each installment of the severance payments due under the Transition
Agreement that is not described in this Exhibit A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-month period following his
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Mr. Giannetto’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following his separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of Mr.

6



--------------------------------------------------------------------------------



 



Giannetto’s second taxable year following the taxable year in which the
separation from service occurs.
2. The determination of whether and when Mr. Giannetto’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Exhibit A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
3. The Company makes no representation or warranty and shall have no liability
to Mr. Giannetto or to any other person if any of the provisions of the
Transition Agreement (including this Exhibit) are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

7



--------------------------------------------------------------------------------



 



Exhibit B
     For purposes of the Transition Agreement, “Cause” shall mean:
1. Mr. Giannetto’s willful and continued failure to substantially perform his
reasonably assigned duties (other than any such failure resulting from
incapacity due to physical or mental), which failure is not cured within 30 days
after a written demand for substantial performance is received by Mr. Giannetto
from the Supervisory Board which specifically identifies the manner in which the
Supervisory Board believes he has not substantially performed his duties; or
2. Mr. Giannetto’s willful engagement in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

8